DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8-17-20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7, 8, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Sarunic et al. (US20180055355).

Re claim 1, Sarunic et al. teaches for example in fig. 1a-1e, a system for performing ophthalmic optical coherence tomography (abstract), the system comprising: a light source (10); an output lens (92, 96, 98; par. 0034); and a set of optical components (91) between the light source and the output lens, the set of optical components comprising an afocal zoom telescope (para. 0034); wherein the set of optical components is adapted to provide imaging both at a first field of view with a first resolution and at a second field of view with a second resolution (para. 0034; wherein the examiner interprets using the zoom collimator to vary the numerical aperture to teach the claimed limitation); wherein the first field of view is wider than the second field of view and the second resolution is higher than the first resolution (para. 0034; different numerical apertures); and wherein the set of optical components is adapted to provide imaging at least at the first field of view by passing light emitted from the light source through the afocal zoom telescope (para. 0034; wherein the examiner interprets using the zoom collimator to vary the numerical aperture to teach the claimed limitation).

Re claim 20, Sarunic et al. teaches for example in fig. 1a-1e, a method of performing ophthalmic optical coherence tomography (abstract), the method comprising: emitting light from a light source (10); passing light from the light source through a set of optical components (92, 96, 98; para. 0034) at a first field of view with a first resolution (para. 0034; wherein the examiner interprets using the zoom collimator to vary the numerical aperture to teach the claimed limitation); and passing light from the light source through the set of optical components at a second field of view with a second resolution (para. 0034; wherein the examiner interprets using the zoom collimator to vary the numerical aperture to teach the claimed limitation); wherein the first field of view is wider than the second field of view and the second resolution is higher than the first resolution (para. 0034; different numerical apertures); and wherein the step of passing light from the light source through the set of optical components at the first field of view with the first resolution comprises passing light emitted from the light source through an afocal zoom telescope (91).

Re claim 2, Sarunic et al. further teaches for example in fig. 1a-1e, the set of optical components has a first configuration providing the first field of view with the first resolution and a second configuration providing the second field of view with the second resolution (para. 0034; wherein the examiner interprets controlling the zoom collimator to teach the claimed limitations).

Re claim 3, Sarunic et al. further teaches for example in fig. 1a-1e, the afocal zoom telescope comprises a zoom lens, wherein the position of the zoom lens is movable between a first position and a second position, wherein when the zoom lens is in its first position the set of optical components is in its first configuration, and wherein when the zoom lens is in its second position the set of optical components is in its second configuration (para. 0034; wherein the examiner interprets the zoom collimator to include movable lenses to accomplish zooming and therefore teaches the claimed limitations).

Re claim 4, Sarunic et al. further teaches for example in fig. 1a-1e, the afocal zoom telescope is movable between a first position and a second position, wherein when the afocal zoom telescope is in its first position the set of optical components is in its first configuration, and wherein when the afocal zoom telescope is in its second position the set of optical components is in its second configuration (para. 0034; wherein the examiner interprets the zoom collimator to include movable lenses to accomplish zooming and therefore teaches the claimed limitations).

Re claim 7, Sarunic et al. further teaches for example in fig. 1a-1e, the afocal zoom telescope is movable between its first position and its second position by translation of the afocal zoom telescope (para. 0034).

Re claim 8, Sarunic et al. further teaches for example in fig. 1a-1e, when the set of optical components is in its first configuration, the system is configured such that light emitted from the light source travels along a first optical path, and wherein when the set of optical components is in its second configuration, the system is configured such that light emitted from the light source travels along a second optical path (para. 0034).

Re claim 16, Sarunic et al. further teaches for example in fig. 1a-1e, the set of optical components further comprises an input polarizing beam splitter at an input end of the set of optical components, wherein the input polarizing beam splitter is adapted to split incoming light such that light at a first polarization travels along a first optical path that passes through the afocal zoom telescope and such that light at a second polarization travels along a second optical path that does not pass through the afocal zoom telescope (para. 0037).

Re claim 17, Sarunic et al. further teaches for example in fig. 1a-1e, the first polarization is one of TE or TM polarization and the second polarization is the other of TE or TM polarization (para. 0037).

Re claim 18, Sarunic et al. further teaches for example in fig. 1a-1e, the set of optical components further comprises an output polarizing beam splitter (93) at an output end of the set of optical components, and wherein the output polarizing beam splitter is in both the first optical path and the second optical path (para. 0035-0038).

Re claim 19, Sarunic et al. further teaches for example in fig. 1a-1e, the system further comprises an interferometer with detectors adapted to select each of the first polarization and the second polarization (para. 0022).

Allowable Subject Matter
Claims 5, 6, and 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection would be proper.  The prior art fails to teach a combination of all the claimed features as presented in dependent claims 5, 6, and 9.

Specifically regarding claim 5, Sarunic et al. (US20180055355) teaches the state of the art of a system for performing ophthalmic optical coherence tomography.
But, Sarunic et al. fails to explicitly teach a combination of all the claimed features including the afocal zoom telescope is in its first position, the system is configured such that light emitted from the light source passes through the afocal zoom telescope, and wherein when the afocal zoom telescope is in its second position, the system is configured such that light emitted from the light source does not pass through the afocal zoom telescope, as claimed.

Specifically regarding claim 6, Sarunic et al. (US20180055355) teaches the state of the art of a system for performing ophthalmic optical coherence tomography.
But, Sarunic et al. fails to explicitly teach a combination of all the claimed features including the afocal zoom telescope is movable between its first position and its second position by rotation of the afocal zoom telescope, as claimed.

Specifically regarding claim 9, Sarunic et al. (US20180055355) teaches the state of the art of a system for performing ophthalmic optical coherence tomography.
But, Sarunic et al. fails to explicitly teach a combination of all the claimed features including the first optical path passes through the afocal zoom telescope, and wherein the second optical path does not pass through the afocal zoom telescope., as claimed.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	7-25-22